Citation Nr: 0313273	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  00-19 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disorder 
(claimed as residuals of sun damage).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from December 1940 to 
September 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a decision dated October 4, 2002, the Board reopened the 
appellant's claim of service connection for a skin disorder 
on the basis of new and material evidence.  Thereafter, the 
Board initiated further development of this claim in December 
2002 pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  The requested development was accomplished, and the 
case was returned for further disposition.  A claim seeking 
entitlement to an increased rating for a low back disability 
was denied in the Board's October 2002 decision, and, 
therefore, is not discussed herein. 


REMAND

As noted above, the Board undertook additional development of 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation promulgated by VA to allow the Board to undertake 
"the action essential for a proper appellate decision" in 
lieu of remanding the case to the RO.  Pursuant to such 
development, additional medical evidence has been added to 
the record, consisting of a report of VA skin disorders 
examination conducted in January 2003.  Thereafter, the Board 
notified the appellant of the results of its development 
action by letter dated in February 2003.  He was asked to 
indicate whether he had any additional evidence or argument 
to submit in response to the Board's development, and he was 
advised that he had 60 days from the date of the letter 
(February 27, 2003) to respond.  He did not respond to this 
inquiry, but the record shows that his representative 
prepared an informal hearing presentation in February 2003.


However, in Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003) (the DAV decision), the United States Court of Appeals 
for the Federal Circuit invalidated portions of the 
Department's new development regulations.  The Federal 
Circuit specifically noted that 38 C.F.R. § 19(a)(2) (2002) 
was inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denied appellants a "review on appeal" when the 
Board considers additional evidence without having to either 
remand the case to the RO for initial consideration of the 
newly-developed evidence or obtain a waiver of the RO's 
consideration of the additional evidence in favor of 
immediate review by the Board.  See also Bernard v. Brown,  4 
Vet. App. 384, (1993).  In this case, however, the appellant 
was not advised of his right to waive regional office 
consideration of the January 2003 VA examination via the 
Board's February 2003 post-evidence development notification 
letter, which constitutes a procedural defect that cannot 
otherwise be corrected by the Board at this time in light of 
the holding in the DAV decision.

Based on the decision of the Federal Circuit, it appears to 
the Board that it must remand this case so that the RO may 
consider the additional evidence that has been obtained 
pursuant to the Board's development efforts.

Accordingly, this case is REMANDED for the following action:

After all further notification and 
development action has been accomplished 
in accord with the Veterans Claims 
Assistance Act of 2000, the RO must 
readjudicate the remaining issue on 
appeal - service connection for a skin 
disorder - on a de novo basis as the 
claim has been reopened, and with 
consideration of all additional evidence 
and argument received since issuance of 
the September 2001 supplemental statement 
of the case.  If the claim remains 
denied, the appellant should be furnished 
an appropriate supplemental statement of 
the case and provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant is advised that he has a duty to 
cooperate with the RO in the development of his claim.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


